Title: From George Washington to Major General John Sullivan, 12 July 1777
From: Washington, George
To: Sullivan, John



sir,
Head Quarters Pumpton Plains [N.J.] July 12th 1777.

The army marched yesterday from Morris Town to this place, about eighteen miles from thence, and will proceed towards Peeks-Kill as soon as the weather permits—You will also, at the same time, march through the Clove and cross the River at the most convenient and safe place; for which purpose I would recommend it to you to consult with General Clinton. Our heavy baggage is advancing to fall into your rear. If it comes on time enough you are to cover it in passing over; but you are not to suffer any material detention on this account. I am Sir Your most Obedt servant

Go: Washington

